E                    GENERAL.




Mr.Rlchard L. Coffman       Opinion No. C- 372
Administrator
Texas Employment Commission Re: Whether the Texas Employ-
Austin, Texas                   ment Commission can law-
                                fully contract with the
                                Director of the Office of
                                Economic Opportunityto
                                test, screen, counsel, and
                                refer applicantsfor the
                                Job Corps which was created
                                by the Economic Opportunity
                                Act of 1964, Public Law 88-
Dear Sir:                       452
       We have received your request for opinion in regard to
the above captionedmatter, and because of the complex nature
of the questions presented and the opinion herein expressed
we quote your request in Its entirety:
      'The Texas Employment Commissionhas directed
      that I request the opinion of your office con-
      cerning whether the Commissioncould lawfully
      contract with the Mrector of the Office of
      Economic Opportunityto test, screen, counsel,
      and refer applicantsfor the Job Corps which was
      created by the Economic OpportunityAct of 1964,
      Public Law 88-452.
      "Enrollmentin the Job Corps is limited to youths
      sixteen through Twenty-one years of age. Urban
      Job Corps centers will teach the enrollees voca-
      tional skills, while rural centers will engage in
      wildlife projects, timber conservation,and other
      projects aimed at improving the 'public natural
      resources' of the Nation. Members of the Job
      Corps will receive quarters, subsistence,travel,
      and living allowances, clothing,health services
      and, upon terminationof enrollment,a 'readjustment
      allowanceDof up to $50.00 for each month of satls-
      factory participation. Additional allowancesmay
      be paid the families of enrollees.


                             -1767-
Mr. Richard L. Coffman, page 2   (C-   372)


      "While
      .      the.Commission
                  ._     . has been requested to enter
      lnto negotlatlonswlth the Office of Economic Op-
      portunity, looking toward use of the Commission as
      a testing, screening, counseling,and referral
      agency for the Job Corps, for which services the
      Office of Economic Opportunitywould pay the Com-
      mission an agreed amount, it appears the Secretary
      of Labor may raise some question concerningwhether
      offices, equipment,and personnel who receive pay-
      ment out of administrativefunds granted under the
      provisions of Section 303a of the Social Security
      Act may be used in that manner. In other words,
      the United States Department of Labor may not agree
      with the proposal of the Office of Economic Oppor-
      tunity to use the facilities and services of the
      Texas Employment CommissionIn this manner.
      "Since this question has not arisen previously, the
      Commissionhas no departmentalconstructionIn this
      regard. We would point out, however, that as a
      part of its regular duties the Commissionhas for
      many years tested, screened, counseled,and re-
      ferred the unemployed. In the past, primary em-
      phasis has been placed on the Immediateplacement
      of the individual in employment. Recently more
      emphasis has been placed on the needs of those
      applicantswho need further education and vocational
      training in order to be qualified for suitable em-
      ployment. At the present time, the Commissionis
      handling referrals and payment of training allow-
      ances as an agent of the United States Department
      of Labor under the Manpower Developmentand Train-
      ing Act of 1962, as amended. (42 U.S.C, 2571-2620)
      “The Texas UnemploymentCompensationAct confers
      upon the Commission the general duty and authority
      to administer the Act. See Article 5221b-g(a)
      V.C.S. Section 12(a) of said Act (Art. zlb-10(a),
      V.C.S.) provides In part, that the Commission
      shall establish and maintain free public employ-
      ment offices. It might well be contended that the
      work which the Commission is being asked to under-
      take by the Office of Economic Opportunityis a
      proper function of a public employment service.
      "We are faced with the necessity of deciding whether
      to enter into a contract as mentioned above within a
      matter of days and would thereforeappreciate your
      urgent attention to this request."

                            -1768-
.,   c




     Mr. Richard L. Coffman, Page 3 (C-372)


            As pointed out in your request the authority for ~the
     testing, screening, counselingand referring of the unem-
     ployed presently being conducted by the Texas Employment
     Commission Is found in Article 5221b-10, V.C.S., viz:
            "(a) 3exas State Rnployment Service, as
            provided for under Act of the Forty-fourth
            Legislature,Regular Session, Cha ter 236,
            page 552 (Article5221a-2, V.C.S.P is here-
            by transferredto the Commissionas a
            division thereof. The Commission,through
            such division, shall establish and maintain '..
            free public employmentoffices in such
            number and in such places as may be necessary
            for the proper administrationof this Act,
            and for the purposes of performing such
            duties, as are within the purview of the Act
            of Congress entitled 'An act to ,provldefor
            the establishmentof a national employment
            system and for cooperationwith the States
            in the promotion of such system and for other
            purposes,
            U.S.C., T~t~~'~~:"~e~fben649i~~a~~~~~d.113'
            It shall be the duty of the Commission to
            cooperatewith any official or agency of the
            United States having powers or duties under
            the provisions of said Act of Congress, as
            amended, and to do and perform all things
            necessary to secure to this State the benefits
            of the Act of Congress, as amended In the
            promotion and maintenance of a system of
            public employment. . ."
            The wording of the above quoted statute limits the
     establishmentand maintenance of such free public employ-
     ment offices by the Texas Rnployment Commission to activl-
     ties "for the proper administrationof this Act." ie,
     Articles 5221b-1 to 522113-22,V.C.S., and "for the pur-
     poses of performing such duties as are within the purview"
     of said Title 29, U.S.C.A. 49 to 491, 48 Stat. 113, which
     Act of Congress sets up and governs the operation of the
     United States Bnployment Service.
            There being no expressed or implied authority for
     such activities containedwithin Articles 5221b-1 to
     5221b-22, V.C.S., the question then evolves, "Does the
     testing, screening, counselingand referring of applicants
     for the Job Corps, come within the purview of the Act of
     Congress entitled "An Act to provide for the establishment
                                  -1769-
Mr. Richard L. Coffman, Page 4 (C-372)


of a national employment system and for cooperationwith
the States in the promotion of such system and for other
purposes; approved June 6, 1933 (48 Stat. 113; U.S.C.
Tile 29, Sections 49 to.49 1, as amended.)"
       The Act of Congress In Article 5221b-10,V.C.S.
above referred to, created the United States ESnployment
Service, with appointmentand other power.ln the Secre-
tary of Labor. One section of said Act, Title 29, U.S.C.A.,
Section &b, provides In part as follows:
         "(a) It shall be the province and dut of the
      bureau (United States Rnployment Service to
      promote and develop a national system of em-
      ployment offices for men, women and juniors
      who are legally qualified to engage In gainful
      occupations. . . and . . .,to assist in estab-
      lishing and malntalnlng systems of Public em-
      ployment offices In the several States and the
      political subdivisionsthereof in which there
      shall be located a veterans' employment~service.
      The bureau shall also assist in coordinatingthe
      public employment offices throughout;:thecountry
      and In Increasingtheir usefulness by developing
      and prescribingminimum standards of efficiency,
      assisting them in meeting problems peculiar to
      their localities',promoting uniformity in their
      administrativeand statisticalprocedure, furnlsh-
      ing informationas to opportunitiesfor employment
      and other Informationof value in the operation
      of the system, and maintain19 a ayatem for clear-
      ing labor between the States.
        Although the power of the Director of the Office of
Econotic Opportunityto contract with other federal agencies
Is better s elled out In regard to Work Training Programs
:.ectlon 11f (c than the Job Corps, the Economic Opportunity
               5 lit Law 88-452, Section '103,,
f ct of 1964, Fu                              does provide in
part:
        "The director of the Office (hereinafterreferred
        to as the 'Mrectorl) Is authorized to:
       "(a) Enter into agreementswith any Federal,State,
       or local agency or private organizationfor the
       establishmentand operation, in rural and urban
       areas, of conservationcamps and training centers
       and for the provision of such facilities and
       services as In his judgment are needed to carry
       out the purposes of this part,. . .'I
       . . .
                             -1770-
Mr. Richard L. Coffman, page 5 (C- 372)


       "(c) Prescribe such rules and regulationsand make
       such arrangementsas he deems necessary to provide
       for the selection of enrollees and to govern the
       conduct after enrollment,including appropriate
       regulationsas to the circumstancesunder which
       enrollmentmay be treated."
       It is the opinion of this office that the Texas Employ-
ment Commission can contract with the Director of the Office
of Economic Opportunityand the Secretary of Labor for the
performance of the services enumeratedabove upon a determi-
nation by the Secretary of Labor or other proper federal
authority that such activities come within the purview of
the Act of Congress hereinbeforereferred to.
                    SUMMARY
           Upon the determinationby the Secretary of
      Labor or other proper federal authority that the
      testing, screening, counselingand referring of
      applicants for the Job Corps come within the
      purview of the Act of Congress entitled 'An Act
      to provide for the establishmentof a national
      employment system and for cooperationwith the
      States in the promotion of such system and for
      other purposes," approved June 6 1933 (48 Stat.
      113, U.S.C. Title 29, Section 49), as amended,
      the Texas Employment Commission could contract
      with the Director of the Office of Economic Op-
      portunity and the Secretary of Labor to perform
      such services.
                           Yours very truly
                           WAGGONER CARR
                           Attorney General of Texas



%R&ED
OPINION EOMMITTEE
W. V. Geppert, Chairman
Jim Broadhurst
Pat Bailey
Paul Phy
Harry Gee
APPROVED FOR THE ATTORNEY GENERAL
By: Stanton Stone
                              -1771-